DETAILED ACTION
Response to Amendment
	In response to amendment filed on 12/6/2022, claims 1,  8- 9 are amended and claims 1- 20 are pending for examinations. Further previously given rejection based on 35 USC 112 second is withdrawn.
Response to Arguments
	Applicant’s arguments with respect to claim(s) 1 and 9 filed on 12/6/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has considered new reference Back et al. (US Pub. No. 2022/0232660 A1), since examiner believes that the amended language changed the scope hence new reference is considered, Back states in [0182- 0183] about ….UE 1 (i.e. SL transmitting terminal) may relay and forward information of the UE 2 to the BS (i.e. base station). The relayed information of the UE 2 (i.e. UE2 as a SL receiving terminal) may include data related information (i.e, QoS of data/control signal, latency requirement, UE speed, UE location, sidelink measurement, remaining battery capacity (i.e. assisting information here)). The reason why such information is forwarded to the BS is the same as why the UE 1 forwards the corresponding information for the Uu link DRX configuration. The BS may configure Uu DRX in consideration of ‘information related to the UE 1’ and ‘information of the UE 2 relayed by the UE 1’. Using the above-described information, Uu DRX may be configured between the BS and the UE 1. If the UE 1 forwards the Uu DRX configuration established between the BS and the UE 1 to the UE 2, the UE 2 may configure sidelink DRX….
	Applicant's arguments filed in the remarks filed on 12/6/2022 for claim 16 has been fully considered but they are not persuasive. On page 9, second and third paragraph applicant argues about “DRX parameters of a SL receiving terminal are configured by_a_ base station to which a SL transmitting terminal is connected,…. Rocco cannot properly be relied upon for disclosing the above feature in which the base station of the SL. transmitting terminal determines DRX. parameters of the SL receiving terminal based on the SL-DRX assistance information of the SL receiving terminal received via the SL transmitting terminal.
	Examiner disagrees and respectfully submits that that the applicant argument does not meet the claim 16’s limitation and are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner respectfully note that the applicant's arguments are intended use, which may be render some of the claim limitation, see MPEP 2106 and 2111.04. Never the less, Rocco teaches wherein the DRX parameters for the SL communication are determined by the base station based on the SL-DRX assistance information (see [00346]… Serving cell (i.e. base station associated with it) configures the Uu DRX for UE 201. Serving cell configures the Uu DRX for UE 201…; now refer to [00349] i.e. Uu DRX configuration having determined common/shared DRX (i.e. parameter) is being received by UE 201 from serving cell). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 8- 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rocco et al. (WO 2021/119474 A1) in view of Back et al. (US Pub. No. 2022/0232660 A1).

	Regarding claim 1, Rocco teaches an operation method of a sidelink (SL) receiving terminal for low power consumption, the operation method comprising:
	transmitting sidelink-discontinuous reception (SL-DRX) assistance information for configuring DRX for SL communication to a SL transmitting terminal (see Fig. 23A and [00348]…. UE 201 (i.e. transmitting terminal) receives a request for a SL DRX configuration from a peer UE (i.e. receiving terminal here)….. ); and
	receiving configuration information of DRX parameters for the SL communication configured based on the SL-DRX assistance information from the SL transmitting terminal (see [00349] … UE 201 evaluates the SL DRX against the Uu DRX configuration. If Uu DRX configuration specifies a Common DRX, UE 201 responds to the requesting peer UE with the common DRX (i.e. DRX parameter). If Uu DRX configuration specifies a Shared DRX, UE 201 responds to the requesting peer UE with the SL DRX configuration having start of the ON times synchronized (i.e. DRX parameter). If Uu DRX configuration specifies an Independent DRX, UE 201 follows the procedure described in the section for (Re)Configuring SL DRX),
	wherein the DRX parameters for the SL communication are determined by a base station to which the SL transmitting terminal is connected based on the SL-DRX assistance information (see [00346]… Serving cell (i.e. base station associated with it) configures the Uu DRX for UE 201. Serving cell configures the Uu DRX for UE 201…; now refer to [00349]). But Rocco is silent regarding the limitations about the DRX parameters for the SL communication are determined by a base station; however Back teaches in [0182- 0183] about ….UE 1 (i.e. SL transmitting terminal) may relay and forward information of the UE 2 to the BS (i.e. base station). The relayed information of the UE 2 (i.e. UE2 as a SL receiving terminal) may include data related information (i.e, QoS of data/control signal, latency requirement, UE speed, UE location, sidelink measurement, remaining battery capacity (i.e. assisting information here)). The reason why such information is forwarded to the BS is the same as why the UE 1 forwards the corresponding information for the Uu link DRX configuration. The BS may configure Uu DRX in consideration of ‘information related to the UE 1’ and ‘information of the UE 2 relayed by the UE 1’. Using the above-described information, Uu DRX may be configured between the BS and the UE 1. If the UE 1 forwards the Uu DRX configuration established between the BS and the UE 1 to the UE 2, the UE 2 may configure sidelink DRX….
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Back with the teachings of Rocco to make system more standardized. Having a the DRX parameters for the SL communication are determined by a base station to which the SL transmitting terminal is connected based on the SL-DRX assistance information; more standardized approach can be carried out in the communication system.

	Regarding claim 3, Rocco in view of Back teaches as per claim 1, wherein the SL-DRX assistance information is transmitted through a message for establishing a PC5-radio resource control (RRC) connection between the SL receiving terminal and the SL transmitting terminal or a PC5-RRC control message after the PC5-RRC connection is established; Rocco in context with [00348] (…a request for a SL DRX configuration…) refer to [00447]… The assistance information or configuration request are transmitted over a PC5 Radio Resource Control (RRC) message…..

	Regarding claim 8, Rocco in view of Back teaches as per claim , but Rocco fails to state about reporting the DRX parameters for the SL communication to a base station to which the SL receiving terminal is connected; however Back in one different embodiment in context with [0197- 0198] teaches in [0199] about TX UE (receiver terminal) reports the obtained sidelink DRX configuration of the surrounding UE to the BS and then operates in a manner of expecting that the BS will consider it for the resource allocation of the TX UE….. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Back with the teachings of Rocco to make system more effective. Having a mechanism about +reporting the DRX parameters for the SL communication to a base station to which the SL receiving terminal is connected; greater way resources can be managed/utilized communication can be carried out in the communication system.

	Regarding claim 9, Rocco teaches an operation method of a sidelink (SL) transmitting terminal for supporting low power consumption operations of a SL receiving terminal, the operation method comprising:
	receiving sidelink-discontinuous reception (SL-DRX) assistance information for configuring DRX for SL communication from the SL receiving terminal (see Fig. 23A and [00348]…. UE 201 (i.e. transmitting terminal) receives a request for a SL DRX configuration from a peer UE (i.e. receiving terminal here)….. ); and
	transmitting configuration information of DRX parameters for the SL communication configured based on the SL-DRX assistance information to the SL receiving terminal (see [00349] … UE 201 evaluates the SL DRX against the Uu DRX configuration. If Uu DRX configuration specifies a Common DRX, UE 201 responds to the requesting peer UE with the common DRX (i.e. DRX parameter). If Uu DRX configuration specifies a Shared DRX, UE 201 responds to the requesting peer UE with the SL DRX configuration having start of the ON times synchronized (i.e. DRX parameter). If Uu DRX configuration specifies an Independent DRX, UE 201 follows the procedure described in the section for (Re)Configuring SL DRX),
	wherein the DRX parameters for the SL communication are determined by a base station to which the SL transmitting terminal is connected based on the SL-DRX assistance information (see [00346]… Serving cell (i.e. base station associated with it) configures the Uu DRX for UE 201. Serving cell configures the Uu DRX for UE 201…; now refer to [00349]). But Rocco is silent regarding the limitations about the DRX parameters for the SL communication are determined by a base station; however Back teaches in [0182- 0183] about ….UE 1 (i.e. SL transmitting terminal) may relay and forward information of the UE 2 to the BS (i.e. base station). The relayed information of the UE 2 (i.e. UE2 as a SL receiving terminal) may include data related information (i.e, QoS of data/control signal, latency requirement, UE speed, UE location, sidelink measurement, remaining battery capacity (i.e. assisting information here)). The reason why such information is forwarded to the BS is the same as why the UE 1 forwards the corresponding information for the Uu link DRX configuration. The BS may configure Uu DRX in consideration of ‘information related to the UE 1’ and ‘information of the UE 2 relayed by the UE 1’. Using the above-described information, Uu DRX may be configured between the BS and the UE 1. If the UE 1 forwards the Uu DRX configuration established between the BS and the UE 1 to the UE 2, the UE 2 may configure sidelink DRX….
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Back with the teachings of Rocco to make system more standardized. Having a the DRX parameters for the SL communication are determined by a base station to which the SL transmitting terminal is connected based on the SL-DRX assistance information; more standardized approach can be carried out in the communication system.

	Regarding claim 11, Rocco in view of Back teaches as per claim 9, wherein the SL-DRX assistance information is transmitted through a message for establishing a PC5-radio resource control (RRC) connection between the SL receiving terminal and the SL transmitting terminal or a PC5-RRC control message after the PC5-RRC connection is established; Rocco in context with [00348] (…a request for a SL DRX configuration…) refer to [00447]… The assistance information or configuration request are transmitted over a PC5 Radio Resource Control (RRC) message…..

Claim(s) 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rocco et al. (WO 2021/119474 A1) in view of Back et al. (US Pub. No. 2022/0232660 A1) and further in view of Freda et al. (US Pub. No. 2022/0150730 A1).

	Regarding claim 2, Rocco in view of Back teaches as per claim 1, but Rocco is silent about wherein the SL communication is SL communication for a unicast service, and the SL communication is based on a mode 1 resource allocation scheme; however Freda states in [1134-1135] about WTRU is configured to perform mode 1 transmissions on the unicast link; the unicast link is associated with one or more SLRB which meet certain QoS requirements. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Freda with the teachings of Rocco in view of Back to make system more standardized.

	Regarding claim 10, Rocco in view of Back teaches as per claim 9, but Rocco is silent about wherein the SL communication is SL communication for a unicast service, and the SL communication is based on a mode 1 resource allocation scheme; however Freda states in [1134-1135] about WTRU is configured to perform mode 1 transmissions on the unicast link; the unicast link is associated with one or more SLRB which meet certain QoS requirements. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Freda with the teachings of Rocco in view of Back to make system more standardized.

Claim(s) 4- 5, 12- 13 are rejected under 35 U.S.C. 103 as being unpatentable Rocco et al. (WO 2021/119474 A1) in view of Back et al. (US Pub. No. 2022/0232660 A1) and further in view of Park et al. (US Pub. No. 2022/0159679 A1).

	Regarding claim 4, Rocco in view of Back teaches as per claim 1, but Rocco is silent about wherein the SL-DRX assistance information includes at least one of a source identifier and/or a destination identifier, Uu DRX parameter(s) configured in the SL receiving terminal, and SL-DRX parameter(s) configured in the SL receiving terminal; however Park states in claim 1 about sidelink (SL) discontinuous reception (DRX) information; now refer to claim 3 about the SL DRX information includes at least one of SL drx-onDurationTimer, SL drx-SlotOffset, SL drx-InactivityTimer, SL drx-RetransmissionTimer, SL drx-LongCycleStartOffset, SL drx-ShortCycle, SL drx-ShortCycleTimer, or SL drx-HARQ-RTT-Timer (anyone can be and SL-DRX parameter(s)). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings of Rocco in view of Back to make system more standardized.

	Regarding claim 5, Rocco in view of Back and Park teaches as per claim 4, Park states wherein the SL-DRX assistance information further includes at least one among capability information of the SL receiving terminal, configured grant (CG) configuration information, a SL service being provided to or provided by the SL receiving terminal, bearer configuration information, a cast type of the SL service being provided to or provided by the SL receiving terminal, and DRX parameter(s) for the SL communication preferred by the SL receiving terminal; see in claim 1 about sidelink (SL) discontinuous reception (DRX) information; now refer to claim 3 about the SL DRX information includes at least one of SL drx-onDurationTimer, SL drx-SlotOffset, SL drx-InactivityTimer, SL drx-RetransmissionTimer, SL drx-LongCycleStartOffset, SL drx-ShortCycle, SL drx-ShortCycleTimer, or SL drx-HARQ-RTT-Timer (anyone can be capability information).

	Regarding claim 12, Rocco in view of Back teaches as per claim 9, but Rocco is silent about wherein the SL-DRX assistance information includes at least one of a source identifier and/or a destination identifier, Uu DRX parameter(s) configured in the SL receiving terminal, and SL-DRX parameter(s) configured in the SL receiving terminal; however Park states in claim 1 about sidelink (SL) discontinuous reception (DRX) information; now refer to claim 3 about the SL DRX information includes at least one of SL drx-onDurationTimer, SL drx-SlotOffset, SL drx-InactivityTimer, SL drx-RetransmissionTimer, SL drx-LongCycleStartOffset, SL drx-ShortCycle, SL drx-ShortCycleTimer, or SL drx-HARQ-RTT-Timer (anyone can be and SL-DRX parameter(s)). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings of Rocco in view of Back to make system more standardized.

	Regarding claim 13, Rocco in view of Back and Park teaches as per claim 12, Park states wherein the SL-DRX assistance information further includes at least one among capability information of the SL receiving terminal, configured grant (CG) configuration information, a SL service being provided to or provided by the SL receiving terminal, bearer configuration information, a cast type of the SL service being provided to or provided by the SL receiving terminal, and DRX parameter(s) for the SL communication preferred by the SL receiving terminal; see in claim 1 about sidelink (SL) discontinuous reception (DRX) information; now refer to claim 3 about the SL DRX information includes at least one of SL drx-onDurationTimer, SL drx-SlotOffset, SL drx-InactivityTimer, SL drx-RetransmissionTimer, SL drx-LongCycleStartOffset, SL drx-ShortCycle, SL drx-ShortCycleTimer, or SL drx-HARQ-RTT-Timer (anyone can be capability information).

Claim(s) 6- 7, 14- 15 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable Rocco et al. (WO 2021/119474 A1) in view of Back et al. (US Pub. No. 2022/0232660 A1) and further in view of Kuang et al. (US Pat. No. 11071092 B2).

	Regarding claim 6, Rocco in view of Back teaches as per claim 1, but fails to state about wherein when the DRX parameters for the SL communication are determined by the base station, the SL transmitting terminal transfers the SL-DRX assistance information to the base station, and the base station determines the DRX parameters for the SL communication based on the SL-DRX assistance information transferred from the SL transmitting terminal; however Kuang teaches on col 23 lines 43- 67 and col 24 line 1- 15 about remote UE (as a receiving terminal) sending a solicitation carrying a UE ID to relay UE (as a transmitting terminal) and remote UE sends the solicitation by using the resource allocated by the eNB.. The eNB allocates, in a DRX dormant period of the remote UE, a resource used for sending a response…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kuang with the teachings of Rocco in view of Back to make system more effective. Having a mechanism wherein when the DRX parameters for the SL communication are determined by the base station, the SL transmitting terminal transfers the SL-DRX assistance information to the base station, and the base station determines the DRX parameters for the SL communication based on the SL-DRX assistance information transferred from the SL transmitting terminal; greater way resources can be managed/utilized communication can be carried out in the communication system.

	Regarding claim 7, Rocco in view of Back and Kuang teaches as per claim 6, wherein the SL-DRX assistance information is transmitted as being included in an RRC connection (re)configuration message, an RRC connection release message, a capability information transfer message of the SL transmitting terminal, a sidelink service request message, and/or a UE assistance information message between the SL transmitting terminal and the base station; Rocco see [00348] request for SL DRX configuration.

	Regarding claim 14, Rocco in view of Back teaches as per claim 9, but fails to state about wherein when the DRX parameters for the SL communication are determined by the base station, the SL transmitting terminal transfers the SL-DRX assistance information to the base station, and the base station determines the DRX parameters for the SL communication based on the SL-DRX assistance information transferred from the SL transmitting terminal; however Kuang teaches on col 23 lines 43- 67 and col 24 line 1- 15 about remote UE (as a receiving terminal) sending a solicitation carrying a UE ID to relay UE (as a transmitting terminal) and remote UE sends the solicitation by using the resource allocated by the eNB.. The eNB allocates, in a DRX dormant period of the remote UE, a resource used for sending a response…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kuang with the teachings of Rocco in view of Back to make system more effective. Having a mechanism wherein when the DRX parameters for the SL communication are determined by the base station, the SL transmitting terminal transfers the SL-DRX assistance information to the base station, and the base station determines the DRX parameters for the SL communication based on the SL-DRX assistance information transferred from the SL transmitting terminal; greater way resources can be managed/utilized communication can be carried out in the communication system.

	Regarding claim 15, Rocco in view of Back and Kuang teaches as per claim 14, wherein the SL-DRX assistance information is transmitted as being included in an RRC connection (re)configuration message, an RRC connection release message, a capability information transfer message of the SL transmitting terminal, a sidelink service request message, and/or a UE assistance information message between the SL transmitting terminal and the base station; Rocco see [00348] request for SL DRX configuration.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rocco et al. (WO 2021/119474 A1) in view of Freda et al. (US Pub. No. 2022/0150730 A1).

	Regarding claim 17, Rocco teaches as per claim 16, but Rocco is silent about wherein the SL communication is SL communication for a unicast service, and the SL communication is based on a mode 1 resource allocation scheme; however Freda states in [1134-1135] about WTRU is configured to perform mode 1 transmissions on the unicast link; the unicast link is associated with one or more SLRB which meet certain QoS requirements. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Freda with the teachings of Rocco to make system more standardized.

Claim(s) 18- 19 are rejected under 35 U.S.C. 103 as being unpatentable Rocco et al. (WO 2021/119474 A1) in view of Back et al. (US Pub. No. 2022/0232660 A1) and further in view of Park et al. (US Pub. No. 2022/0159679 A1).

	Regarding claim 18, Rocco teaches as per claim 16, but Rocco is silent about wherein the SL-DRX assistance information includes at least one of a source identifier and/or a destination identifier, Uu DRX parameter(s) configured in the SL receiving terminal, and SL-DRX parameter(s) configured in the SL receiving terminal; however Park states in claim 1 about sidelink (SL) discontinuous reception (DRX) information; now refer to claim 3 about the SL DRX information includes at least one of SL drx-onDurationTimer, SL drx-SlotOffset, SL drx-InactivityTimer, SL drx-RetransmissionTimer, SL drx-LongCycleStartOffset, SL drx-ShortCycle, SL drx-ShortCycleTimer, or SL drx-HARQ-RTT-Timer (anyone can be and SL-DRX parameter(s)). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings of Rocco to make system more standardized.

	Regarding claim 19, Rocco in view of Park teaches as per claim 18, Park states wherein the SL-DRX assistance information further includes at least one among capability information of the SL receiving terminal, configured grant (CG) configuration information, a SL service being provided to or provided by the SL receiving terminal, bearer configuration information, a cast type of the SL service being provided to or provided by the SL receiving terminal, and DRX parameter(s) for the SL communication preferred by the SL receiving terminal; see in claim 1 about sidelink (SL) discontinuous reception (DRX) information; now refer to claim 3 about the SL DRX information includes at least one of SL drx-onDurationTimer, SL drx-SlotOffset, SL drx-InactivityTimer, SL drx-RetransmissionTimer, SL drx-LongCycleStartOffset, SL drx-ShortCycle, SL drx-ShortCycleTimer, or SL drx-HARQ-RTT-Timer (anyone can be capability information).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable Rocco et al. (WO 2021/119474 A1) in view of Back et al. (US Pub. No. 2022/0232660 A1) and further in view of Kuang et al. (US Pat. No. 11071092 B2).

	Regarding claim 20, Rocco in view of Kuang teaches as per claim 16, , wherein the SL-DRX assistance information is received as being included in an RRC connection (re)configuration message, an RRC connection release message, a capability information transfer message of the SL transmitting terminal, a sidelink service request message, and/or a UE assistance information message between the SL transmitting terminal and the base station.; Rocco see [00348] request for SL DRX configuration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rocco et al. (WO 2021/119474 A1).

	Regarding claim 16, Rocco teaches An operation method of a base station for supporting low power consumption operations of a sidelink (SL) receiving terminal, the operation method comprising:
	receiving sidelink-discontinuous reception (SL-DRX) assistance information for configuring DRX for SL communication from the SL receiving terminal through a SL transmitting terminal for the SL receiving terminal (see Fig. 23A and [00348]…. UE 201 (i.e. transmitting terminal) receives a request for a SL DRX configuration from a peer UE (i.e. receiving terminal here)….. ); and
	transmitting configuration information of DRX parameters for the SL communication configured based on the SL-DRX assistance information to the SL receiving terminal through the SL transmitting terminal (see [00349] … UE 201 evaluates the SL DRX against the Uu DRX configuration. If Uu DRX configuration specifies a Common DRX, UE 201 responds to the requesting peer UE with the common DRX (i.e. DRX parameter). If Uu DRX configuration specifies a Shared DRX, UE 201 responds to the requesting peer UE with the SL DRX configuration having start of the ON times synchronized (i.e. DRX parameter). If Uu DRX configuration specifies an Independent DRX, UE 201 follows the procedure described in the section for (Re)Configuring SL DRX),
	wherein the DRX parameters for the SL communication are determined by the base station based on the SL-DRX assistance information (see [00346]… Serving cell (i.e. base station associated with it) configures the Uu DRX for UE 201. Serving cell configures the Uu DRX for UE 201…; now refer to [00349] i.e. Uu DRX configuration having determined common/shared DRX (i.e. parameter) is being received by UE 201 from serving cell). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468